Exhibit 10.5

 



SECOND AMENDMENT TO 

AGREEMENT OF SALE AND PURCHASE

[Perdido Key-Parcels B1 and A1 through A5]

 

THIS SECOND AMENDMENT TO AGREEMENT OF SALE AND PURCHASE (herein called this
“Amendment”) is made and entered into as of November XX, 2012 (“Amendment
Effective Date”) by and between WCI COMMUNITIES, LLC, a Delaware limited
liability company (herein called “Seller”); and MLD, LLC, a Delaware limited
liability company (herein called “Buyer”).

 

WHEREAS, Seller and Buyer have executed and entered into that certain Agreement
of Sale and Purchase dated effective as of June 22, 2012, as amended by First
Amendment dated September 20, 2012 (as so amended by this Amendment, herein
called the “Agreement”); and

 

WHEREAS, Seller and Buyer desire to amend the Agreement as set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and Ten and No/100 Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer hereby agree as follows:

 

1.Defined Terms: Defined and capitalized terms in this Amendment will have the
same meaning as defined and capitalized in the Agreement, unless otherwise
indicated in this Amendment.

 

2.Recitals: The recitals set forth above are true and correct and hereby
incorporated in their entirety by reference.

 

3.Extension of the Inspection Period: Notwithstanding any of the terms and
provisions set for the in the Agreement to the contrary, including, without
limitation, Section 7.1 thereof, Seller and Buyer agree that the date of
expiration of the Inspection Period shall be January 31, 2013 .

 

4.Miscellaneous.

 

a)Ratification. The Agreement, as amended by this Amendment, is hereby ratified
and affirmed.

 

b)Entire Agreement. The Agreement, as amended by this Amendment, contains the
entire agreement of the parties with respect to the subject matter thereof and
hereof, and all representations, warranties, inducements, promises or
agreements, oral or otherwise, between the parties not embodied in the
Agreement, as amended by this Amendment, shall be of no force or effect.

 



1

 

 

c)Conflict. In the event of a conflict between the terms of this Amendment and
the Agreement, the terms of this Amendment shall control.

 

d)Multiple Counterparts. This Amendment may be executed in a number of identical
counterparts. If so executed, each of such counterparts shall be deemed an
original for all purposes, and such counterparts shall, collectively, constitute
one Amendment.

 

e)Facsimile or PDF Signatures. For purposes of this Amendment, signatures
delivered by facsimile or as a PDF attached to an e-mail shall be as binding as
originals upon the parties so signing.

 

f)Headings. The use of headings. Captions and number of the contents of
particular sections are inserted only for the convenience of identifying and
indexing various provisions in this Amendment and shall not be construed as a
part of this Amendment or as a limitation on the scope of any of the terms or
provisions of this Amendment.

 

g)Parties. This Amendment shall be binding upon the parties hereto and their
respective successors and permitted assigns.

 

 

[SIGNATURES ON FOLLOWING PAGE]

 

 

 

 

 

 

 



2

 

 

 

IN WITNESS WHEREOF, Seller and Buyer have executed this Amendment as of the date
set forth above.

 

 

 

SELLER:

 

WCI COMMUNITIES, LLC,

a Delaware limited liability company

 

 

By: /s/ John Ferry, Vice President

Date: 11/29/2012

 

 

 

BUYER:

 

MLD, LLC,

a Delaware limited liability company

 

 

By: /s/ P.K. Smartt

Its: Managing Member

Date: 11/29/2012

 



3

